Citation Nr: 1147425	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim of service connection for tinnitus was previously considered and denied in an unappealed December 2003 rating decision.  As such, the claim was adjudicated by the RO in February 2009 as a claim to reopen.  However, evidence associated with the claims file since the last final rating decision includes a copy of a January 1976 service treatment report pertaining to the Veteran's current claimed disorder.  It appears that such record was not available at the time the claim was previously denied.  

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As the newly associated service treatment record is relevant to the Veteran's claim, the claim pertaining to such disability must be reconsidered on a de novo basis.  Thus, the Board has characterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent and probative medical evidence that the Veteran's tinnitus is causally related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the December 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2008 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from May 2009 to July 2009.  The Veteran was provided a VA examination in connection with his claim.  The examiner noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim on appeal has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim of entitlement to service connection for tinnitus.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran asserts that service connection is warranted for his tinnitus.  He contends that ringing in his ears was annotated in his service treatment records, and thus, service connection should be established for his tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West Supp. 2011).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a wheel vehicle mechanic.  It is also noted that the Veteran received the Rifle M-16 SPS Qualification Badge and the 45 Caliber MKS Qualification Badge.  At a July 2003 VA examination and April 2010 VA examination, the Veteran reported working with heavy equipment, diesel generators, and high frequency radars during his military service.  The Board concedes that the Veteran was exposed to acoustic trauma during active service consistent with his MOS duties.  Therefore, the question for consideration is whether the Veteran's tinnitus is causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records shows a complaint of ringing in the ears.  According to an abbreviated medical record dated January 1976, the Veteran had been ill for four days with complaints of malaise, chilliness, fever, sore throat, cough, headache, dizziness, and ringing in the ears.  He was assessed with pharyngitis.  Otherwise, service treatment records are absent of any additional complaints, treatment, or diagnosis of tinnitus.  Upon discharge from service, clinical evaluation of the Veteran's ears was normal, as reflected on the February 1982 expiration of term of service (ETS) report of medical examination, and the Veteran denied having ear, nose, or throat trouble on his February 1982 report of medical history.  

Post service treatment records reflect a diagnosis of tinnitus.  At a July 2003 VA examination for a prior bilateral hearing loss claim, the Veteran complained of bilateral tinnitus occurring two times per month and lasting only a few minutes.  He did not provide a date of onset, but described it as a soft high-pitched ringing with only a mild to no effect on his daily life.  Similarly, at a July 2009 VA audiological evaluation, the Veteran was diagnosed with subjective tinnitus.  He reported a history of military noise exposure with hearing protection, including tanks, radar, engines, and generators.  He also informed the VA physician of a history of occupational noise exposure as a mechanic, but denied recreational noise exposure.  

It is acknowledged that the Veteran is competent to report observable symptoms such as hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has tinnitus, which he believes is due to his military service, because of the January 1976 service treatment record indicating complaints of ringing in the ears.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the April 2010 VA examination.  According to the examination report, the Veteran reported being exposed to heavy equipment, diesel generators, and high frequency radars during his military service.  He denied recreational noise exposure and admitted to working for the United States Post Office for 18 years after discharge from service.  He informed the VA examiner that the tinnitus was bilateral and constant, but indicated that he did not remember when the onset of his tinnitus occurred.  

Following the examination, the VA examiner opined that it is "less likely than not" that the Veteran's reported ringing in the ears in January 1976 was an early manifestation of his current tinnitus.  The VA examiner explained that the Veteran's hearing was found to be within normal limits at the time of enlistment and at the time of his separation.  There was no significant threshold shift during active duty service.  She further added that the tinnitus etiology cannot be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's tinnitus to service, the Board finds that the initial demonstration of such disability in 2003, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed.  The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the April 2010 VA opinion adequate.  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for tinnitus.  

The Veteran himself believes that his current tinnitus is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

In sum, there is no support for a grant of service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


